 In the Matter'andUNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLEMENTWORKERS OF AMERICA, LOCAL 722, C. I. O.Case No. R414SUPPLEMENTAL DECISIONANDCERTIFICATION'OF' REPRESENTATIVESJwle 10, 1943On May 4, 1943, the National Labor Relations Board, herein calledthe' Board, issued a Decision and Direction of Election' in the above-entitled proceeding.' , On 'May 13; 1943, the, Board issued. an OrderCorrecting .,Decision and, Direction ; of Election.- .'Pursuant to 'theDirection -of Election; as corrected= an election by. secret ballot wasconducted on May 18, 1943, under, the, direction and supervision ofthe, Regional Director,1 for the, Eighteenth Region (Minneapolis,Minnesota).On -May _ 19; ,1943,: the " Regional Director, acting pur-suant to, Article III, Section' 10, of National Labor' Relations BoardRules and Regulations-Series 2,;as amended, -issued and, duly servedupon the parties an Election Report.Ak' to the balloting and its results, the Regional' Director reportedas follows:,Approximate number of eligible voters__'___________604",Total ballots -cast---L! ------------ 507Total ballots' challenged_________________________________98_.Total void ballots____________________________3Total valid ballots counted___________________________________ 406Votes cast for United Automobile, Aircraft' _and AgriculturalImplement- Workers of America, Local'722, C. I.' O------------ 246Votes cast, for American Federation of Labor___,______________ 136Votes cast for neither____________-------------------------24On ,May 24, 1943, Northwestern : Aeronautical 'Corporation, hereincalled"the -Company,. filed' Objections' to the' Election Report.On'May 25, 1943, the Regional Director issued a Report on Objections.The Objections of the Company, are directed to the Regional49N L. R'B. 432..5.0N L. R. B., No. 58.190i 0.NORTHWESTERN AERONAUTICAL CORPORATION391Director's, rulings on the challenged ballots of 76 employees.2TheRegional Director ruled that of the, 76 challenged ballots, 3 shouldbe opened because they were cast by employees, who were temporarilylaid off, and 73 should be opened because they were cast by employees,leadmen (foremen II), specifically included in the appropriate unitby the Board's Order Correcting Decision and Direction of Election.The Company urges that challenges to these 76 ballots should besustained:It contends that the 3 employees, whom the RegionalDirector states the Company advised would be reemployed whenmaterials are available, were indefinitely laid off.Our Decision andDirection of Election directed that employees in the appropriate unit,including those "temporarily laid off," were eligible to vote.TheCompany also contends that the 73 votes were cast by supervisory, em-ployees.As above stated, these employees were specifically includedby the Order Correcting Decision and Direction of Election whichclarified the phraseology but did not change the meaning of our De-cision and Direction of Election.At the hearing the Company didnot request the exclusion of leadmen (foremen II), and it did notmake claims or offer evidence concerning their presently allegedsupervisory capacity.Accordingly, we sustain the Regional Director's findings that these76 employees were entitled to vote.However, the United Automo=bile,Aircraft and Agricultural Implement Workers of America, Lo-cal 722, C. I. 0., has received a majority of the valid votes cast-amajority which would be retained even if a count were made of the406 valid ballots counted, augmented by the 79 ballots 3 which the Re-gional Director recommends should be opened. It is therefore un-necessary to direct that the challenged ballots be opened and counted,and'we shall forthwith issue our certification.''CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Sections 9 and 10, of National Labor Rela-tions Board Rules and Regulations-Series 2, asamended,IT IS HEREBY CERTIFIEDthat United Automobile, Aircraft and Agri-cultural Implement Workers of America, Local 722, affiliated with theCongress of Industrial Organizations, has been designated and selectedby a majority of all production and maintenance employees of North-2No objectionwas filed to the recommendations,whichwe adopt, thatchallenges to 18ballots be sustained,that no disposition.be made at this time of the challengeto 1 ballot,and that 3 challengedballots were valid.3These 79 ballots consist of the 76 disputed votes plus the 3 ballotswhich theRegionalDirector recommends should be opened, to which recommendationthe Company did notobject. 392 'DECISION'SOF NATIONAL LABOR RELATIONS BOARDwestern Aeronautical Co_ rporation, at itsMinneapolis,' Minnesota,plant, including leadmen ('foremen II) and store clerks, but excludingsuperintendents and assistant superintendents, general foreinen', fore=men, assistant foremen,, and all persons in a supervisory capacity withthe right to hire or discharge, orr recommend hire' or discharge, time-study men, plant.-protection emplo{y-ees, designing, production, estimating and planning engineers, drafting` employees, office sandclerical employees; and traveling inspectors, as their representativefor the purposes of. collective bargaining, and that, pursuant toSection 9 (a) of, the Act,.the saidtorganization is the exclusive repre-sentative of all such employees 'for the .purposes of collective bargaining with respect to rates of pay, wages, hours ofI employment, andother conditions of employment.r-f.t__^'t111,